IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-83,804-01


                       EX PARTE JOHNNY RAY MULDROW, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 25549 IN THE 6TH DISTRICT COURT
                             FROM LAMAR COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to fifty years’ imprisonment. The Sixth Court of Appeals

affirmed his conviction. Muldrow v. State, No. 06-14-00103-CR (Tex. App.—Texarkana Dec. 16,

2014).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. Counsel sent Applicant a
                                                                                                         2

letter informing him of the appellate opinion, but the letter was written after the time to file a petition

for discretionary review had passed. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

        We find that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-14-00103-CR

that affirmed his conviction in Cause No. 25549 from the 6th District Court of Lamar County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: September 23, 2015
Do not publish